Judge WELLS
dissenting.
The majority opinion misperceives the nature of the case before us. When Judge Farmer denied the DOT’s motion to dismiss, he was not acting in an appellate review context. He was acting in response to Mr. Davenport’s motion to require the DOT to do what it had been ordered to do in Judge Weeks’ judgment, which was affirmed in all respects by this Court. Our opinion made it abundantly clear that the DOT should award Mr. Davenport his *182back pay, and since DOT did not appeal the Commission’s order of reinstatement, that mandate is binding on the DOT.
This litigation has been going on for five years, having begun in the fall of 1987. The ALJ’s decision to award back pay and reinstatement was entered in March of 1989 and affirmed by Judge Weeks in May of 1990. “Subject matter” is a straw man, simply being used as another delaying tactic by the DOT. Mr. Davenport has been denied justice for far too long, and I vote to affirm Juclge Farmer’s order.